Citation Nr: 1733104	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-16 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to February 12, 2008, for the grant of a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from December 1960 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to a TDIU with an effective date of February 12, 2008.


FINDINGS OF FACT

1.  The Veteran filed a claim for a TDIU on February 12, 2008, and did not have any prior claims for a TDIU pending at that time.

2.  For the one year period prior to the February 12, 2008, claim for a TDIU, it is factually ascertainable that service-connected disabilities prevented the Veteran from retaining substantially gainful employment from August 20, 2007. 


CONCLUSION OF LAW

The criteria for an effective date of August 20, 2007, and no earlier, for the grant of a TDIU have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400(o), 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The claim arises from disagreement with the initial effective date that was assigned following the grant of a TDIU.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Earlier Effective Date

The Veteran is seeking entitlement to an effective date earlier than February 12, 2008, for the award of a TDIU, which is the date he filed a claim.  He believes that he filed a claim for a TDIU in March 2006 that was lost and was not adjudicated.

An effective date for an increased rating or TDIU claim may date back as much as one year before the date of the formal application for increase if it is "factually ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C.A. § 5110 (b)(2) (West 2014); 38 C.F.R. § 3.400 (o)(2) (2016); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660  (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied in this case.

The record reflects that the Veteran filed a claim for a TDIU in February 2006, which was denied in a July 2006 rating decision.  In September 2006 the Veteran submitted a notice of disagreement for three increased rating issues that were also denied in the July 2006 rating decision.  The other issues, including entitlement to a TDIU, were not mentioned.  He did not submit a notice of disagreement in regards to the July 2006 denial of a TDIU within a year of the rating decision.  Therefore, the July 2006 rating decision is final in regards to the denial of the February 2006 claim for a TDIU.  See 38 C.F.R. § 20.302(a) (2016).  Even if the Veteran did submit another claim for a TDIU in March 2006, it would have already been adjudicated through the now final July 2006 rating decision denying a TDIU.

The Veteran filed another claim for a TDIU on February 12, 2008.  In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability TDIU in increased-rating claims when the issue of unemployability is raised by the record.  There were no claims for an increased evaluation filed between the July 2006 rating decision denying a TDIU and the February 12, 2008 claim.  Furthermore, a TDIU claim was not part of the increased rating claims from the September 2006 notice of disagreement because entitlement to a TDIU was separately adjudicated in the July 2006 rating decision.  Therefore, the Board cannot find that the Veteran had a pending claim for a TDIU based on an increased rating claim at the time of the February 12, 2008, claim for a TDIU.

Since there was no existing claim for a TDIU at the time of the February 12, 2008, claim, an earlier effective date can only be granted if it is "factually ascertainable that an increase in disability had occurred" within a year prior to February 2008.  38 U.S.C.A. § 5110 (b)(2) (West 2014); 38 C.F.R. § 3.400 (o)(2) (2016); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). 

Also to qualify for this rating, there must be one disability ratable at 60 percent or more, or, if more than one disability is service connected, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  The schedular requirement of 38 C.F.R. § 4.16(a) has been met from October 2, 1999.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).

As of when the Veteran submitted his claim on February 12, 2008, and for the entire one year period prior, service connection was in effect for a lumbar spine herniated nucleus pulposus with left sciatica and nerve root irritation, 40 percent disabling; right knee degenerative arthritis, 20 percent disabling; status post amputation, left little finger, distal phalanx, 10 percent disabling; bipolar disorder, 10 percent disabling; tinnitus, 10 percent disabling; left lower extremity radiculopathy, 10 percent disabling; right lower extremity radiculopathy, 10 percent disabling, asbestosis, 10 percent disabling; and hemorrhoids, 0 percent disabling.  The combined evaluation was 70 percent.  The Veteran met the schedular requirement of 38 C.F.R. § 4.16(a) because the combined evaluation was 70 percent and one disability was rated at least 40 percent disabling.

The Veteran wrote in February 2006 that he worked as a mechanical engineering technician and was going to stop working on March 2, 2006, due to disability.  An August 20, 2007, treating private physician opined that the Veteran's lumbago prevented him from being able to engage in meaningful out of home employment.  The Veteran could not lift heavy weights, walk for more than a quarter mile, or sit or stand in a stationary position for greater than one hour.  August 27, 2007, private treatment notes state that the Veteran had retired a few months before because back pain was affecting his work, and work activities were worsening the pain.  

After a review of all the evidence, lay and medical, the Board finds that, from August 20, 2007 (within one year prior to the February 2008 claim for a TDIU), it is factually ascertainable that the service-connected disabilities prevented the Veteran from retaining substantially gainful employment.

The Veteran is entitled to an effective date of August 20, 2007 for the award of a TDIU.  See 38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).  The record does not otherwise show that it is factually ascertainable that the Veteran became unable to engage in substantial gainful employment due to service-connected disabilities within a year of the February 12, 2008, claim for a TDIU.  There is no legal basis to grant an effective date earlier than August 20, 2007.  See id.


ORDER

An earlier effective date of August 20, 2007, but no earlier, for the award of a TDIU is granted.


____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


